Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1:
Iwasaki et al. (US 2022/0177931) discloses, in Figure 1, a method for synchronizing the acquisition of a value of an analog signal (22 input) with a read signal (17 output) for a state of an electrical contact (22) of a motor vehicle (Paragraph 0014) by means of a computer (ECU 10) on board said motor vehicle, said computer comprising a microcontroller (13), a power supply module (12) and an interface module (15), said interface module (15) being electrically connected to said microcontroller (13) and to said power supply module (12), said electrical contact being electrically connected to the interface module so as to provide it with a state signal of the state of said electrical contact, the microcontroller periodically managing at least a first task and a second task in alternation (Figure 2; Paragraph 0014 and 0020), the method, implemented by the microcontroller, the method comprising: 
controlling, at each start time of the first task, the power supply module so that said power supply module generates a voltage pulse of a read signal at an input of the interface module (Paragraphs 0016 and 0020-0024); 
on the expiration of the duration of said counter, measuring the value of an analog signal generated by the interface module on the basis of the state signal and of the read signal (Paragraphs 0015-0016 and 0020-0024); and 
controlling, at the next start time of the second task, the power supply module so that said power supply module generates a zero voltage signal at the input of the interface module until the next start time of the first task (Paragraphs 0020-0024), 
but fails to disclose synchronizing the acquisition of a value of an analog signal with a read signal for a state of an electrical contact of a motor vehicle and at the same start time of the first task, triggering a counter for a predetermined duration that is shorter than the a duration of said voltage pulse of the read signal, and it would not have been obvious to one having ordinary skill in the art to combine any prior art to teach or fairly suggest the features not disclosed by Iwasaki. 
In regard to Claim 5:
Iwasaki et al. (US 2022/0177931) discloses, in Figure 1, a computer (ECU 10), for installation on board a motor vehicle (Paragraph 0014), said computer comprising a microcontroller (13), a power supply module (12) and an interface module (15), said interface module (15) being electrically connected to said microcontroller (13) and to said power supply module (12), said electrical contact  being electrically connected to the interface module so as to provide it with a state signal of the state of said electrical contact (22), the microcontroller periodically managing at least a first task and a second task in alternation (Figure 2; Paragraph 0014 and 0020), the microcontroller being characterized in that it is configured for: 
controlling, at each start time of the first task, the power supply module so that said power supply module generates a voltage pulse of a read signal at an input of the interface module (Paragraphs 0016 and 0020-0024); 
on the expiration of the duration of said counter, measuring the value of an analog signal generated by the interface module on the basis of the state signal and of the read signal (Paragraphs 0015-0016 and 0020-0024); and 
controlling, at the next start time of the second task, the power supply module so that said power supply module generates a zero voltage signal at the input of the interface module until the next start time of the first task (Paragraphs 0020-0024), 
but fails to disclose synchronizing the acquisition of a value of an analog signal with a read signal for a state of an electrical contact of said motor vehicle and at the same start time of the first task, triggering a counter for a predetermined duration that is shorter than the a duration of said voltage pulse of the read signal, and it would not have been obvious to one having ordinary skill in the art to combine any prior art to teach or fairly suggest the features not disclosed by Iwasaki.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077. The examiner can normally be reached M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN W POOS/Primary Examiner, Art Unit 2896